PER CURIAM: *
The members of the Grant Parish Police Jury appeal the denial of their 12(b)(6) motion, urging their immunity. We affirm for these reasons:
1. The pleading does not allege action necessarily legislative in nature, as the district judge explained.
2. The pleading alleges an uncompensated taking without notice to benefit someone other than for a public purpose.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.